DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 4-10, 14 and 15 are pending in the instant invention.  According to the Amendments to the Claims, filed December 1, 2021, claims 4-8, 10, 14 and 15 were amended, and claims 1-3 and 11-13 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/034566, filed May 25, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/511,367, filed May 26, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming fourth Office action and prosecution on the merits includes claims 4-10, 14 and 15, drawn to a process for the synthesis of 6-((3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl)-3-tetrahydropyran-4-yl-7H-imidazo[1,5-a]pyrazin-8-one of the formula P3.1, shown to the right.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 16, 2020, or the Non-Final Rejection, mailed on September 2, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 1, 2021.
	Thus, a fourth Office action and prosecution on the merits of claims 4-10, 14 and 15 is contained within.

Reasons for Allowance

	Claims 4-10, 14 and 15 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a process for the synthesis of 6-((3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl)-3-(tetrahydro-2H-pyran-4-yl)imidazo[1,5-a]pyrazin-8(7H)-one of the formula P3.1, as recited in claim 4.
	Consequently, the procedural step that is not taught or fairly suggested in the prior art is the step of reacting tert-butyl (3S,4S)-3-(1-bromo-8-oxo-3-(tetrahydro-2H-pyran-4-yl)-7,8-dihydroimidazo[1,5-a]pyrazin-6-yl)-4-methylpyrrolidine-1-carboxylate of the formula (S,S)-10 with hydrogen gas in the presence of a Pd/C catalyst in order to provide tert-butyl (3S,4S)-3-methyl-4-(8-oxo-3-(tetrahydro-2H-pyran-4-yl)-7,8-dihydroimidazo[1,5-a]pyrazin-6-yl)pyrrolidine-1-carboxylate of the formula (S,S)-11.  This procedural step is present in the process for the synthesis of 6-((3S,4S)-4-methyl-1-(pyrimidin-2-ylmethyl)pyrrolidin-3-yl)-3-(tetrahydro-2H-pyran-4-yl)imidazo[1,5-a]pyrazin-8(7H)-one of the formula P3.1, as recited in claim 4.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624